Exhibit 99.1 RESERVE AND ECONOMIC EVALUATION AND RESOURCES ASSESSMENT OIL PROPERTIES SASKATCHEWAN Prepared For FALCONRIDGE OIL LTD. January 1, 2013 (December 31, 2012) July 15, 2013 Falconridge Oil Ltd. 17-120 West Beaver Creek Richmond Hill, Ontario, Canada L4B 1L2 Attention:Mr. Al Morra Dear Sir: Re:Reserve and Economic Evaluation – Falconridge Oil Ltd. Five Hills, Saskatchewan – January 1, 2013 In accordance with your authorization we have prepareda reserve and economic evaluation of oilproperties located in Five Hills, Saskatchewan owned by Falconridge Oil Ltd. (the "Company") for an effective date of January 1, 2013 (as of December 31, 2012). This evaluation has been carried out in accordance with the guidelines of Regulation S-X, Rule 4 -10 (a) of the Securities Exchange Act, with respect to the classification of Reserves.The report has been prepared and/or supervised by a "Qualified Reserves Evaluator" as demonstrated on the accompanying Certificate of Qualification of the author(s). The SUMMARY OF RESERVES AND ECONOMICS includes values at the property level and the consolidated cash flows for each accumulating reserve category, and contains the results of the economic forecasts using pricing guidelines as defined in Regulation S-X 210.4-10 22 (v), and expressed in United States dollars, as applicable for SEC filing.The net present values presented in this report do not necessarily represent the fair market value of the reserves evaluated in this report. At the request of the client, this report has been prepared in summary form only, excluding maps and discussions typical of a fully compliant report. A REPRESENTATION LETTER from the Company, confirming that to the best of their knowledge all the information they provided for our use in the preparation of this report was complete and accurate as of the effective date, is enclosed following the Glossary. Because the reserves data are based on judgments regarding future events, actual results will vary and the variations may be significant.We have no responsibility to update our report for events and circumstances which may have occurred since the preparation date of this report. Prior to public disclosure of any information contained in this report, or our name as author, our written consent must be obtained, as to the information being disclosed and the manner in which it is presented.This report may not be reproduced, distributed or made available for use by any other party without our written consent and may not be reproduced for distribution at any time without the complete context of the report, unless otherwise reviewed and approved by us. We consent to the submission of this report, in its entirety, to securities regulatory agencies and stock exchanges, by the Company. It has been a pleasure to prepare this report and the opportunity to have been of service is appreciated. Yours very truly, Chapman Petroleum Engineering Ltd. [Original Signed By:] PERMIT TO PRACTICE CHAPMAN PETROLEUM ENGINEERING LTD. C.W. Chapman Signature[Original Signed By:] C.W. Chapman Date July 16, 2013 C.W. Chapman P.Eng., President PERMIT NUMBER: P 4201 The Association of Professional Engineers and Geoscientists of Alberta [Original Signed By:] Wei Guo Wang Wei Guo Wang, P.Eng., CGA, MA, MBA, B.Sc Project Economist (Economics Coordinator) wgw/lml/5813 CERTIFICATE OF QUALIFICATION I, C. W. CHAPMAN, P. Eng., Professional Engineer of the City of Calgary, Alberta, Canada, officing at Suite 445, 708 – 11th Avenue S.W., hereby certify: 1. THAT I am a registered Professional Engineer in the Province of Alberta and a member of the Australasian Institute of Mining and Metallurgy. 2. THAT I graduated from the University of Alberta with a Bachelor of Science degree in Mechanical Engineering in 1971. 3. THAT I have been employed in the petroleum industry since graduation by various companies and have been directly involved in reservoir engineering, petrophysics, operations, and evaluations during that time. 4. THAT I have in excess of 25 years in the conduct of evaluation and engineering studies relating to oil & gas fields in Canada and around the world. 5. THAT I participated directly in the evaluation of these assets and properties and preparation of this report for Falconridge Oil Ltd, dated July 15, 2013 and the parameters and conditions employed in this evaluation were examined by me and adopted as representative and appropriate in establishing the value of these oil and gas properties according to the information available to date. 6. THAT I have not, nor do I expect to receive, any direct or indirect interest in the properties or securities of Falconridge Oil Ltd, its participants or any affiliate thereof. 7. THAT I have not examined all of the documents pertaining to the ownership and agreements referred to in this report, or the chain of Title for the oil and gas properties discussed. 8. A personal field examination of these properties was considered to be unnecessary because the data available from the Company's records and public sources was satisfactory for our purposes. [Original Signed By:] PERMIT TO PRACTICE CHAPMAN PETROLEUM ENGINEERING LTD. C.W. Chapman Signature[Original Signed By:] C.W. Chapman Date July 16, 2013 C.W. Chapman P.Eng., President PERMIT NUMBER: P 4201 The Association of Professional Engineers and Geoscientists of Alberta CERTIFICATE OF QUALIFICATION I, WEI GUO WANG, P.Eng., CGA, Professional Engineer and Certified General Accountant of the City of Calgary, Alberta, Canada, office at Suite 445, 708 – 11th Avenue S.W., hereby certify: 1. THAT I am a Registered Professional Engineer in the Province of Alberta. 2. THAT I am a Certified General Accountant in the Province of Alberta. 2. THAT I graduated from the University of Calgary with a Master of Arts degree in Economics in 2005 and a Bachelor of Science degree in Chemical Engineering from Hefei University of Technology of China in 1985. 3. THAT I have been employed in the petroleum industry since 2002. 4. THAT I participated directly in the evaluation of these assets and properties and preparation of this report for Falconridge Oil Ltd, dated July 15, 2013 and the parameters and conditions employed in this evaluation were examined by me and adopted as representative and appropriate in establishing the value of these oil and gas properties according to the information available to date. 5. THAT I have not, nor do I expect to receive, any direct or indirect interest in the properties or securities of Falconridge Oil Ltd, its participants or any affiliate thereof. 6. THAT I have not examined all of the documents pertaining to the ownership and agreements referred to in this report, or the chain of Title for the oil and gas properties discussed. 7. A personal field examination of these properties was considered to be unnecessary because the data available from the Company’s records and public sources was satisfactory for our purposes. Wei Guo Wang Wei Guo Wang, P.Eng., CGA, MA, MBA, B.Sc Project Economist (Economics Coordinator) Table 4 Summary of Company Reserves and Economics Forecast Prices & Costs Before Income Tax January 1, 2013 Falconridge Oil Ltd. Five Hills, Saskatchewan Net To Appraised Interest Reserves Cumulative Cash Flow (BIT) – M$ Light and Medium Oil MSTB Sales Gas MMecf NGL Mbbls Discounted at: Description Proved Developed Producing Gross Net Gross Net Gross Net Undisc. 5%/year 10%year 15%/year 20%/year Well [] 0 4 0 0 0 0 Total Proved Developed Producing 0 4 0 0 0 0 Total Proved Developed 0 4 0 0 0 0 Probable Probable Developed Producing Well [] 0 2 0 0 0 0 72 52 40 Total Probable Developed Producing 0 2 0 0 0 0 72 52 40 Total Proved Plus Probable 0 7 0 0 0 0 M$ means thousands of dollars. Gross reserves are the total of the Company’s working and/or royalty share before deduction of royalties by others. Net reserves are the total of the Company’s working and/or royalty interest share after deducting the amounts attributable to royalties owned by others. Columns may not add precisely due to accumulative rounding of values throughout the report. Table 4a EVALUATION OF: Five Hills, Saskatchewan – Proved Developed Producing ERGO v7. 43 P2 ENERGY SOLUTIONS GLOBAL: 15-Jul-2013 5813-Sec EFF: 01-Jan-2013 DISC: 01-Jan-2013 PROD: 01-JAN-2013 FILE: OfivPP1.DAX WELL/LOCATION – [] TRACT FACTOR – 100.0000 % EVALUATED BY – ULT POOL RESERVES – 43648STB COMPANY EVALUATED – Falconridge Oil Ltd. PRODUCT TO DATE – N/A APPAISAL FOR – DECLINE INDICATOR - EXPONENTIAL PROJECT – CONSTANT PRICES & COSTS TOTAL ABANDONMENT – 4000 - $ - (2031) NOTE: ECONOMIC LIMIT OCCURS IN 2031 INTEREST ROYALTIES/TAXES AVG GR 10.0000% SASKATCHEWAN PRODN TAX + FREEHOLD 15.00% (TIER4) + AVG GR 19.00% Oil STB PoolCompany Share # of Year Wells Price $/STB STB/D VOL GROSS NET 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 SUB 0 REM 0 TOT 0 COMPANY SHARE FUTURE NET REVENUE Capital &Aband Future Revenue (FR) Royalties Operating Costs Future Net Rev Year Costs -M $ - Oil -M$ - SaleGas -M$ - Products -M$ - Total -M$ - Crown -M$ - Other -M$ - Mineral -M$ - -% - Fixed Variable -M$--M$-$/STB FR After Roy & Oper-M$- Netback$/STB Proc&OtherIncome–M$ - Cap’lCosts-M$ - Aband Costs-M$- Undisc –M$- 10.0%-M$- 0 42 0 0 42 0 0 0 .0 0 0 42 0 0 0 42 41 0 38 0 0 38 0 0 0 .0 0 0 38 0 0 0 38 33 0 34 0 0 34 0 0 0 .0 0 0 34 0 0 0 34 27 0 31 0 0 31 0 0 0 .0 0 0 31 0 0 0 31 22 0 28 0 0 28 0 0 0 .0 0 0 28 0 0 0 28 18 0 25 0 0 25 0 0 0 .0 0 0 25 0 0 0 25 15 0 23 0 0 23 0 0 0 .0 0 0 23 0 0 0 23 12 0 20 0 0 20 0 0 0 .0 0 0 20 0 0 0 20 10 0 18 0 0 18 0 0 0 .0 0 0 18 0 0 0 18 8 0 17 0 0 17 0 0 0 .0 0 0 17 0 0 0 17 7 0 15 0 0 15 0 0 0 .0 0 0 15 0 0 0 15 5 0 13 0 0 13 0 0 0 .0 0 0 13 0 0 0 13 4 0 12 0 0 12 0 0 0 .0 0 0 12 0 0 0 12 4 0 11 0 0 11 0 0 0 .0 0 0 11 0 0 0 11 3 0 10 0 0 10 0 0 0 .0 0 0 10 0 0 0 10 2 SUB 0 0 0 0 0 0 .0 0 0 0 0 0 REM 40 24 0 0 24 0 0 0 .0 0 0 24 0 0 0 24 5 TOT 40 0 0 0 0 0 .0 0 0 0 0 0 NET PRESENT VALUE (-$-) Discount Rate .0% 5.0% 8.0% 10.0% 12.0% 15.0% 20.0% FR After Roy & Oper Proc & Other Income 0 0 0 0 0 0 0 Capital Costs 0 0 0 0 0 0 0 Abandoment Costs 0 0 0 0 0 0 0 Future Net Revenue PROFITABILITY COMPANY SHARE BASIS Before Tax Rate of Return (%) n/a Profit Index(undisc.) n/a (disc. @ 10.0%) n/a (disc. @ 5.0%) n/a First Payout (years) n/a Total Payout (years) n/a Cost of finding ($/BOE) n/a NPV @ 10.0% ($/STB) NPV @ 5.0% ($/STB) COMPANY SHARE 1st Year Average Royalties Oper Costs FR After Roy&Oper Capital Costs FutureNetRev % Interest .0 .0 .0 .0 .0 % of Future Revenue Table 4b EVALUATION OF: Five Hills, Saskatchewan – Proved Plus Probable Developed Producing ERGO v7. 43 P2 ENERGY SOLUTIONS GLOBAL: 15-Jul-2013 5813-Sec EFF: 01-Jan-2013 DISC: 01-Jan-2013 PROD: 01-JAN-2013 FILE: OfivRA1.DAX WELL/LOCATION – [] TRACT FACTOR – 100.0000 % EVALUATED BY – ULT POOL RESERVES – 68148 STB COMPANY EVALUATED – Falconridge Oil Ltd. PRODUCT TO DATE – N/A APPAISAL FOR – DECLINE INDICATOR - EXPONENTIAL PROJECT – CONSTANT PRICES & COSTS TOTAL ABANDONMENT – 4000 - $ - (2039) NOTE: ECONOMIC LIMIT OCCURS IN 2009 INTEREST ROYALTIES/TAXES AVG GR 10.0000% SASKATCHEWAN PRODN TAX + FREEHOLD 15.00% (TIER4) + AVG GR 19.00% Oil STB PoolCompany Share # of Year Wells Price $/STB STB/D VOL GROSS NET 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 1 0 SUB 0 REM 0 TOT 0 COMPANY SHARE FUTURE NET REVENUE Capital &Aband Future Revenue (FR) Royalties Operating Costs Future Net Rev Year Costs -M $ - Oil -M$ - SaleGas -M$ - Products -M$ - Total -M$ - Crown -M$ - Other -M$ - Mineral -M$ - -% - Fixed Variable -M$--M$-$/STB FR After Roy & Oper-M$- Netback$/STB Proc&OtherIncome–M$ - Cap’lCosts-M$ - Aband Costs-M$- Undisc –M$- 10.0%-M$- 0 49 0 0 49 0 0 0 .0 0 0 49 0 0 0 49 47 0 45 0 0 45 0 0 0 .0 0 0 45 0 0 0 45 39 0 42 0 0 42 0 0 0 .0 0 0 42 0 0 0 42 33 0 39 0 0 39 0 0 0 .0 0 0 39 0 0 0 39 28 0 36 0 0 36 0 0 0 .0 0 0 36 0 0 0 36 23 0 33 0 0 33 0 0 0 .0 0 0 33 0 0 0 33 20 0 31 0 0 31 0 0 0 .0 0 0 31 0 0 0 31 16 0 28 0 0 28 0 0 0 .0 0 0 28 0 0 0 28 14 0 26 0 0 26 0 0 0 .0 0 0 26 0 0 0 26 12 0 24 0 0 24 0 0 0 .0 0 0 24 0 0 0 24 10 0 22 0 0 22 0 0 0 .0 0 0 22 0 0 0 22 8 0 21 0 0 21 0 0 0 .0 0 0 21 0 0 0 21 7 0 19 0 0 19 0 0 0 .0 0 0 19 0 0 0 19 6 0 18 0 0 18 0 0 0 .0 0 0 18 0 0 0 18 5 0 16 0 0 16 0 0 0 .0 0 0 16 0 0 0 16 4 SUB 0 0 0 0 0 0 .0 0 0 0 0 0 REM 40 0 0 0 0 0 .0 0 0 0 0 0 19 TOT 40 0 0 0 0 0 .0 0 0 0 0 0 NET PRESENT VALUE (-$-) Discount Rate .0% 5.0% 8.0% 10.0% 12.0% 15.0% 20.0% FR After Roy & Oper Proc & Other Income 0 0 0 0 0 0 0 Capital Costs 0 0 0 0 0 0 0 Abandoment Costs 0 0 0 0 0 0 0 Future Net Revenue COMPANY SHARE 1st Year Average Royalties Oper Costs FR After Roy&Oper Capital Costs FutureNetRev % Interest .0 .0 .0 .0 .0 % of Future Revenue PROFITABILITY COMPANY SHARE BASIS Before Tax Rate of Return (%) n/a Profit Index(undisc.) n/a (disc. @ 10.0%) n/a (disc. @ 5.0%) n/a First Payout (years) n/a Total Payout (years) n/a Cost of finding ($/BOE) n/a NPV @ 10.0% ($/STB) NPV @ 5.0% ($/STB)
